Citation Nr: 1543879	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of sinus surgery, to include numbness around the left eye, problems with concentration, sleeping, redness, and itching.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge via a videoconference hearing from the RO in November 2014.  A transcript of the hearing is associated with the electronic claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the transcript from the November 2014 videoconference hearing. Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for compensation under 38 U.S.C.A. § 1151 for residuals of sinus surgery, to include numbness around the left eye, and problems with concentration, sleeping, redness, and itching. The Veteran's argument essentially turns on whether he was given proper informed consent for the procedure. In this regard, the Veteran argues that prior to the procedure, his doctor informed him that it would be a relatively simple procedure. He indicated that his doctor told him that they would go through his nostril and "basically kind of clean out these canals" to resolve the sinus problems he was experiencing. The Veteran argues; however, that the doctor who performed the actual procedure did not discuss any possibility of a "drilling procedure" prior to the surgery. The Veteran contends that during the procedure, this doctor drilled a hole in his forehead, which resulted in a cut nerve, and led to persistent numbness around his left eye, and problems with concentration, sleeping, redness, and itching. The Veteran submitted a signed Consent for Treatment/Procedure dated on March 16, 2009, in support of his claim. This form lists "forehead numbness" as a known side effect of the procedure.

A VA surgical operation report dated in May 2009 revealed preoperative diagnoses of chronic rhinosinusitis and septal deviation with nasal obstruction. The postoperative diagnoses remained the same. The surgical procedures included a bilateral endoscopic maxillary antrostomies with tissue removal, a bilateral endoscopic total ethmoidectomy, a bilateral endoscopic sphenoidotomy, a bilateral endoscopic frontal sinusotomy, an endoscopic septoplasty, left frontal sinus trephination, and computer-guided stereotactic navigation. The surgical operation report noted that the Veteran "consented for endoscopic sinus surgery, possible septoplasty and possible trephination. He was aware of all the risks and benefits and all the options."

In an April 2014 letter, Dr. N.E. wrote that the Veteran had been followed in the ear, nose, and throat (ENT) clinic for several years with complaints of chronic rhinosinusitis with recurrent symptoms despite aggressive medical therapy. He indicated that in March 2009, the Veteran decied to undergo surgical intervention for his sinus symptoms with a septoplasty and functional endoscopic sinus surgery. Dr. N.E. indicated that during the Veteran's pre-operative appointment, he had discussed a purely endoscopic approach with the Veteran for the symptoms. He noted that the surgery was performed by Dr. J.P. on March 16, 2009. He noted that the morning of the surgery, Dr. J.P. reviewed the Veteran's computed tomography (CT) scans and felt that the left frontal sinusotomy may need to be aided with a trephine (a small incision in the left eyebrow followed by drilling a small hole through the frontal bone into the frontal sinus). Dr. N.E. indicated that the Veteran was consented for this additional component of the procedure in the pre-operative holding area. Dr. N.E. indicated that while the consent clearly documents that forehead numbness is a known side effect of this procedure, it is unclear if the Veteran appreciated this sequelae. Dr. N.E. noted that unfortunately, this surgical procedure resulted in a permanent sensory deficit, which is responsible for the Veteran's persistent symptoms.

Essentially, to prevail on a claim for compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate qualifying additional disability that is actually and proximately caused by VA care. Proximate cause results from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. To establish proximate cause, the Veteran must show either that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) VA furnished the care, treatment, or examination without his informed consent. 38 C.F.R. § 3.361(d)(1). 

Although a VA medical opinion was obtained in January and March 2012, which found that the residuals the Veteran has complained of are reasonably expected complications of the left frontal sinus trephination procedure, the Board finds that this opinion does not address the Veteran's recently raised arguments regarding informed consent. Therefore, the Board finds that an additional medical opinion on this point would be helpful prior to further appellate adjudication. The AOJ must obtain a medical opinion to assist the Board in determining whether informed consent was provided or, if it was not, whether a reasonable person would have proceeded with the March 2009 surgery if informed, such that any informed consent failure is a "minor, immaterial deviation" under the Court's holding in McNair v. Shinseki, 25 Vet. App. 98, 107 (2011).

Furthermore, during his November 2014 videoconference hearing, the Veteran testified that he was receiving current treatment for his residuals of the sinus surgery at the Philadelphia VA Medical Center (VAMC). While on remand, the AOJ should obtain the Veteran's updated treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include updated treatment records from the Philadephia VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development is completed, the record 
	(to include this remand) should be forwarded to an 
	appropriate expert for a medical opinion as to the
   issues of reasonable foreseeability and informed
   consent. The expert is asked to respond to the
   following questions:

		(a) Is it at least as likely as not (i.e., 50 percent 
		or more probable) that the Veteran's numbness 
		around the left eye, and problems with 
		concentration, sleeping, itching, and redness 
		are the result of an event not reasonably 
		foreseeable in the March 2009 sinus surgery?
      
      (b) Is it at least as likely as not (i.e., 50 percent 
      or more probable) that a reasonable person in
      the Veteran's situation, in consideration of his 
      condition prior to March 2009 sinus surgery 
      and any foreseeable consequences of failing to 
      undergo the surgery, would have proceeded 
      with the left frontal sinus trephination 
      procedure, even if advised of the risks that he
      could suffer from forehead numbness and the
      resulting problems with concentration,
      sleeping, itching, and redness?

      The medical opinion provided should be accompanied
      by a clear, thorough, explanation of rationale, with 
      citation to the record as appropriate.

3.   Thereafter, readjudicate the issue on appeal. If the 
	determination remains unfavorable to the Veteran, he
   and his representative must be furnished a 
   supplemental statement of the case which addresses 
   all evidence associated with the claims file since the 
   last statement of the case. The Veteran should be 
   afforded the applicable time period in which to 
   respond.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

